DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-22, 25-28 and 32-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dagdeviren et al. (US 2004/0120426 A1).
Consider claims 19 and 33:
Dagdeviren discloses an integrated circuit (IC) (see paragraph 0024, where Dagdeviren describes a data recovery circuit embodied on integrated circuits), comprising: 
a first circuit to generate a set of symbol sequences based on a first set of outputs, wherein the first set of outputs is generated by a first set of comparators based on an input signal and a first set of reference voltages (see Fig. 2 and paragraph 0032, where Dagdeviren describes slicer 202 which compares voltage of a Serial Data Input (SDI) 104 with a threshold voltage Hm to generate Boolean output SOA 218, slicer 204 which compares voltage of the SDI 104 with a threshold voltage Cm to generate Boolean output SOB 220, and slicer 206 which compares voltage of the SDI 104 with a threshold voltage Lm to generate Boolean output SOC 222; see paragraph 0034, where Dagdeviren describes that the Boolean outputs are generated in a symbol interval);
a second circuit to generate a set of probabilities based on a second set of outputs, wherein the second set of outputs is generated by a second set of comparators based on the input signal and a second set of reference voltages (see Fig. 2 and paragraphs 0033-0037, where Dagdeviren describes slicer 208 which compares voltage of the SDI 104 with threshold voltages Hb and Ha to generate SOD 224, and slicer 210 which compares voltage of the SDI 104 with threshold voltages Lb and La to generate SOE 226; see Table 3 of Fig. 4 and paragraphs 0052-0053, where Dagdeviren describes that confidence weights are generated from the SOD 224 and SOE 226 which are the outputs of the slicers 208 and 210; see paragraph 0064, where Dagdeviren describes that a corresponding slicer outcome of the slicers 208 and 210 generates a relative probability),
wherein the second set of reference voltages are generated based on the first set of outputs and the first set of reference voltages (see Fig. 2 and paragraph 0059, where Dagdeviren describes that the threshold voltages of the slicers 208 and 210 are adjusted by slicer logic circuit 212 based on the outputs of the slicers 202, 204, and 206, which are based on the threshold voltages Hm, Cm and Lm respectively); and 
a third circuit to select a symbol sequence from the set of symbol sequences based on the set of probabilities (see Fig. 2 and paragraphs 0060-0061, where Dagdeviren describes that the slicer logic 212 selects a strong output sequence SDO 108 from the outputs of the slicers 202, 204 and 206 based on the confidence weights from the slicers 208 and 210).
Consider claim 26:
Dagdeviren discloses a receiver (see Fig. 2 and paragraph 0026, where Dagdeviren describes a data recovery circuit of a data receiver), comprising: 
a first circuit to generate a sampled voltage based on sampling an input signal received over a communication channel (see Fig. 2 and paragraph 0026, where Dagdeviren describes that the data recovery circuit receives a serial data input (SDI) 104; see paragraph 0028, where Dagdeviren describes a slicer that samples the signal SDI; see paragraph 0076, where Dagdeviren describes that the receiver receives signal from a transmission channel);
a second circuit to generate a set of symbol sequences based on a first set of outputs, wherein the first set of outputs is generated by a first set of comparators based on the sampled voltage and a first set of reference voltages (see Fig. 2 and paragraph 0032, where Dagdeviren describes slicer 202 which compares the sampled SDI with a threshold voltage Hm to generate Boolean output SOA 218, slicer 204 which compares the sampled SDI with a threshold voltage Cm to generate Boolean output SOB 220, and slicer 206 which compares the sampled SDI with a threshold voltage Lm to generate Boolean output SOC 222; see paragraph 0034, where Dagdeviren describes that the Boolean outputs are generated in a symbol interval);
a third circuit to generate a set of probabilities based on a second set of outputs, wherein the second set of outputs is generated by a second set of comparators based on the sampled voltage and a second set of reference voltages (see Fig. 2 and paragraphs 0033-0037, where Dagdeviren describes slicer 208 which compares the sampled SDI with threshold voltages Hb and Ha to generate SOD 224, and slicer 210 which compares the sampled SDI with threshold voltages Lb and La to generate SOE 226; see Table 3 of Fig. 4 and paragraphs 0052-0053, where Dagdeviren describes that confidence weights are generated from the SOD 224 and SOE 226 which are the outputs of the slicers 208 and 210; see paragraph 0064, where Dagdeviren describes that a corresponding slicer outcome of the slicers 208 and 210 generates a relative probability),
wherein the second set of reference voltages are generated based on the first set of outputs and the first set of reference voltages (see Fig. 2 and paragraph 0059, where Dagdeviren describes that the threshold voltages of the slicers 208 and 210 are adjusted by slicer logic circuit 212 based on the outputs of the slicers 202, 204, and 206, which are based on the threshold voltages Hm, Cm and Lm respectively); and 
a fourth circuit to select a symbol sequence from the set of symbol sequences based on the set of probabilities (see Fig. 2 and paragraphs 0060-0061, where Dagdeviren describes that the slicer logic 212 selects a strong output sequence SDO 108 from the outputs of the slicers 202, 204 and 206 based on the confidence weights from the slicers 208 and 210).
Consider claims 20, 27 and 34: 
Dagdeviren discloses the invention of claims 19, 26 and 33 above. Dagdeviren discloses: each probability in the set of probabilities corresponds to a respective symbol sequence in the set of symbol sequences (see Table 4 on Fig. 5 and paragraph 0060, where Dagdeviren describes that each confidence weight from slicers 208 and 210 corresponds to a respective sequence SDO).
Consider claims 21, 28 and 35: 
Dagdeviren discloses the invention of claims 19, 26 and 33 above. Dagdeviren discloses: each reference voltage in the second set of reference voltages corresponds to a respective symbol sequence in the set of symbol sequences (see Fig. 2 and paragraphs 0033-0034, where Dagdeviren describes that during each symbol interval, each threshold voltage of threshold voltages Hb and Lb corresponds to a decision value from the outputs of the slicers 202, 204 and 206).
Consider claims 22 and 36: 
Dagdeviren discloses the invention of claims 21 and 35 above. Dagdeviren discloses: the input signal is received over a communication channel (see paragraph 0076, where Dagdeviren describes that the receiver receives signal from a transmission channel).
Consider claims 25 and 32: 
Dagdeviren discloses the invention of claims 19 and 26 above. Dagdeviren discloses: each symbol in the symbol sequence is transmitted by a transmitter at different time instances (see Fig. 3 and paragraph 0031, where Dagdeviren describes 3 transmitted symbols, the first transmitted symbol is at n-1 with respect to time, the second transmitted symbol is at n with respect to time, and the third transmitted symbol is at n+1 with respect to time), and wherein the symbol sequence is selected based on sampling the input signal at a single time instance (see Fig. 3 and paragraph 0032, where Dagdeviren describes that the three symbols are selected based on sample time Sm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 29-31, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Dagdeviren et al. (US 2004/0120426 A1), as applied to claims 22, 28 and 36 above, and further in view of Plasterer et al (US 7,177,352 B1).
Consider claims 23 and 37: 
Dagdeviren discloses the invention of claims 22 and 36 above. Dagdeviren does not specifically disclose: the second set of reference voltages is based on a main cursor and at least one pre-cursor associated with the communication channel.
	Plasterer teaches: a set of reference voltages is based on a main cursor and at least one pre-cursor associated with a communication channel (see Fig. 5 and col. 2, lines 35-55, where Plasterer describes a set of three threshold voltages for three slicers, the three threshold voltages include a positive offset, a negative offset and no offset, the positive and negative offsets can correspond to pre-cursor component of the data channel, therefore, the no offset can correspond to main cursor component of the data channel).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the second set of reference voltages is based on a main cursor and at least one pre-cursor associated with the communication channel, as taught by Plasterer to modify the method of Dagdeviren in order to cancel pre-cursor inter-symbol interference, as discussed by Plasterer (see col. 2, lines 35-40).
Consider claims 24 and 38: 
Dagdeviren in view of Plasterer discloses the invention of claims 23 and 37 above. Dagdeviren does not specifically disclose: the at least one pre-cursor corresponds to a future symbol.
	Plasterer teaches: at least one pre-cursor corresponds to a future symbol (see Fig. 5 and col. 2, lines 35-55, where Plasterer describes that the pre-cursor component is a result of symbols that have yet to arrive at the receiver).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the at least one pre-cursor corresponds to a future symbol, as taught by Plasterer to modify the method of Dagdeviren in order to cancel pre-cursor inter-symbol interference, as discussed by Plasterer (see col. 2, lines 35-40).
Consider claim 29: 
Dagdeviren discloses the receiver of claim 28 above. Dagdeviren does not specifically disclose: the second set of reference voltages is based on at least a main cursor.
Plasterer teaches: a set of reference voltages is based on at least a main cursor (see Fig. 5 and col. 2, lines 35-55, where Plasterer describes a set of three threshold voltages for three slicers, the three threshold voltages include a positive offset, a negative offset and no offset, the positive and negative offsets can correspond to pre-cursor component of the data channel, therefore, the no offset can correspond to main cursor component of the data channel).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the second set of reference voltages is based on at least a main cursor, as taught by Plasterer to modify the method of Dagdeviren in order to cancel pre-cursor inter-symbol interference, as discussed by Plasterer (see col. 2, lines 35-40).
Consider claim 30: 
Dagdeviren in view of Plasterer discloses the receiver of claim 29 above. Dagdeviren does not specifically disclose: the second set of reference voltages is based on at least one pre-cursor associated with the communication channel.
Plasterer teaches: a set of reference voltages is based on at least one pre-cursor associated with a communication channel (see Fig. 5 and col. 2, lines 35-55, where Plasterer describes a set of three threshold voltages for three slicers, the three threshold voltages include a positive offset, a negative offset and no offset, the positive and negative offsets can correspond to pre-cursor component of the data channel).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the second set of reference voltages is based on at least one pre-cursor associated with the communication channel, as taught by Plasterer to modify the method of Dagdeviren in order to cancel pre-cursor inter-symbol interference, as discussed by Plasterer (see col. 2, lines 35-40).
Consider claim 31: 
Dagdeviren in view of Plasterer discloses the receiver of claim 30 above. Dagdeviren does not specifically disclose: the at least one pre-cursor corresponds to a future symbol.
Plasterer teaches: at least one pre-cursor corresponds to a future symbol (see Fig. 5 and col. 2, lines 35-55, where Plasterer describes that the pre-cursor component is a result of symbols that have yet to arrive at the receiver).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the at least one pre-cursor corresponds to a future symbol, as taught by Plasterer to modify the method of Dagdeviren in order to cancel pre-cursor inter-symbol interference, as discussed by Plasterer (see col. 2, lines 35-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631